Johns, C. J.
There are only two points: First, whether the certiorari ought to be quashed for want of bail. We think this certiorari was no supersedeas, and I think it ought not to have been allowed; but the certiorari remaining so long, the record being returned, we think it ought not to be quashed. Second, whether the Act of Assembly has been pursued, and in what manner it ought to have been. We think that by the twenty-third section a separate warrant ought to have issued for each and every default, and that a contrary practice would be contrary to the design of the Act, which only extends to £12. Let *217the record and proceedings below returned be quashed, but without costs, for that is the practice.†

 Incomplete docket entries follow this case in Wilson’s Red Book, 230, and are omitted here.